Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 1 of 23 PageID #: 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


MICHAEL E. HOGAN, individually and on                CASE NO. ____________
behalf of all others similarly situated,

            Plaintiff,                               CLASS ACTION COMPLAINT

v.
                                                     (JURY TRIAL DEMANDED)
NBCUNIVERSAL MEDIA, LLC,

            Defendant.


       On behalf of himself and all others similarly situated, Plaintiff Michael E. Hogan complains

and alleges as follows based on personal knowledge as to himself, the investigation of his counsel,

and information and belief as to all other matters, and demands trial by jury. Plaintiff believes that

substantial evidentiary support will exist for the allegations in this complaint, after a reasonable

opportunity for discovery.

                                    NATURE OF THE CASE

       1.      To supplement its revenues, Defendant NBCUniversal Media, LLC (hereinafter,

“Defendant”), sells, rents, transmits, and/or otherwise discloses, to various third parties, records

containing the personal information (including names and addresses) of each of its customers,

along with detailed transactional information revealing the title and subject matter of the

audiovisual material and service (i.e., the Golf Channel) purchased by each customer (collectively

“Personal Viewing Information”). After Defendant discloses its customers’ Personal Viewing

Information, the various third-party recipients of this data then append to it a myriad of other

categories of personal and demographic data pertaining to those customers, only to then re-sell

that Personal Viewing Information (enhanced with the appended demographic information) to

other third parties on the open market.

       2.      Plaintiff brings this action for legal and equitable remedies to redress and put a stop

to Defendant’s practices of intentionally disclosing its customers’ Personal Viewing Information

in knowing violation of the federal Video Privacy Protection Act (“VPPA”), 18 U.S.C. § 2710 and


                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 2 of 23 PageID #: 2




Rhode Island’s Video, Audio, and Publication Rental Privacy Act (“RIVRPA”), R.I. Gen. Laws §

11-18-32.

        3.      The VPPA and the RIVRPA clearly prohibit what Defendant has done.

        4.      Subsection (b)(1) of the VPPA provides that, absent the consumer’s prior informed,

written consent, any “video tape service provider who knowingly discloses, to any person,

personally identifiable information concerning any consumer of such provider shall be liable to

the aggrieved person for,” 18 U.S.C. § 2710(b)(1), inter alia, liquidated damages in the amount of

$2,500.00 per violation and equitable relief, see id. § 2710(c).
        5.      Similarly, the RIVRPA provides that any person who “reveal[s], transmit[s],

publish[es], or disseminate[s] in any manner, any records which would identify the names and

addresses of individuals, with the title or nature of video films, records, cassettes, or the like,” shall

be liable in a civil action for “actual damage or two hundred fifty dollars ($250), whichever is

greater, for each violation, plus reasonable attorneys’ fees and court costs.”

        6.      Thus, while Defendant profits handsomely from its unauthorized sale, rental,

transmission, and/or disclosure of its customers’ Personal Viewing Information, it does so at the

expense of its customers’ privacy and their statutory rights under the VPPA and RIVRPA because

Defendant discloses its customers’ Personal Viewing Information to third parties without

providing prior notice to or obtaining the requisite consent from any of these customers.

        7.      Defendant’s practice of disclosing its customers’ Personal Viewing Information in

violation of the VPPA and RIVRPA has invaded Plaintiff’s and the other unnamed Class and

Subclass members’ privacy and resulted in a barrage of unwanted junk mail to their home

addresses and e-mail inboxes. Defendant’s disclosures are also dangerous because they allow for

the targeting of particularly vulnerable members of society.             For example, as a result of

Defendant’s disclosures of Personal Viewing Information, any person or entity could buy a list

with the names, addresses, and telephone numbers of all women over the age of 50 who reside in

New York, earn an income of over $80,000, own their home free and clear, and have purchased



                                             -2-
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 3 of 23 PageID #: 3




the Golf Channel from Defendant. Such a list is available for sale for approximately $120.00 per

thousand customers listed.

       8.      In an era when the collection and monetization of consumer data proliferates on an

unprecedented scale, it’s important that companies are held accountable for the exploitation of

their customers’ sensitive information. Defendant chose to disregard Plaintiff’s and thousands of

other consumers’ statutorily protected privacy rights by releasing their sensitive data into the data-

aggregation and brokerage marketplace. Accordingly, on behalf of himself and the putative Class

defined below, Plaintiff brings this Complaint against Defendant for intentionally and unlawfully

disclosing his Personal Viewing Information, en masse, in violation of the VPPA and RIVRPA.

                                 JURISDICTION AND VENUE

       9.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 18 U.S.C. § 2710.

       10.     Personal jurisdiction and venue are proper because Plaintiff resides in Rhode Island

and within this District; because Defendant transacted with Plaintiff in this District and regularly

enters into transactions with consumers in Rhode Island and within this District; and because a

substantial part of the unlawful conduct giving rise to Plaintiff’s claims occurred in, was directed

to, and/or emanated from within Rhode Island and this District.

                               CLASS ACTION ALLEGATIONS

       11.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a),

(b)(2), and (b)(3) on behalf of himself and a class of similarly situated residents (the “Class”),

defined as follows:

               All persons in the United States who, at any time during the
               applicable statutory period, had their Personal Viewing Information
               disclosed to a third party by Defendant.

       12.     Plaintiff also brings this action pursuant to Federal Rules of Civil Procedure 23(a),

(b)(2), and (b)(3) on behalf of himself and a class of similarly situated Rhode Island residents (the

“Subclass”), defined as follows:



                                             -3-
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 4 of 23 PageID #: 4



               All persons in Rhode Island who, at any time during the applicable
               statutory period, had their Personal Viewing Information disclosed
               to a third party by Defendant.

       13.     Excluded from the Class and Subclass is any entity in which Defendant has a

controlling interest, and officers or directors of Defendant.
       14.     Members of the Class and Subclass are so numerous that their individual joinder

herein is impracticable, as they number, on information and belief, in the hundreds of thousands.

The precise number of members of the Class and Subclass and their identities are unknown to

Plaintiff at this time, but such information may readily be determined through discovery. Members

of the Class and Subclass may be notified of the pendency of this action by mail and/or publication
through the distribution records of Defendant.

       15.     Common questions of law and fact exist as to all members of the Class and Subclass

and predominate over questions affecting only individual members of the Class and Subclass.

Common legal and factual questions include, but are not limited to: (1) whether Defendant

unlawfully disclosed and continues to unlawfully disclose Plaintiff’s and the Class’s and

Subclass’s Personal Viewing Information in violation of the VPPA and/or the RIVRPA; (2)

whether Defendant’s disclosures were committed knowingly; (3) whether Defendant obtained the
requisite consent before disclosing Plaintiff’s and the Class’s and Subclass’s Personal Viewing

Information; (4) whether Defendant was unjustly enriched by its disclosures of Plaintiff’s and the

Class’s and Subclass’s Personal Viewing Information; and (5) whether Defendant violated

Plaintiff’s and the Class’s and Subclass’s rights to privacy.

       16.     The claim of the named Plaintiff is typical of the claims of the Class and Subclass

in that the Plaintiff, like all unnamed Class and Subclass members, sustained damages as a result

of Defendant’s uniform wrongful conduct in disclosing his Personal Viewing Information.

       17.     Plaintiff is an adequate representative of the Class and Subclass because his

interests do not conflict with the interests of the members of the Class and Subclass he seeks to

represent, he has retained competent counsel experienced in prosecuting class actions, and he




                                           -4-
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 5 of 23 PageID #: 5




intends to prosecute this action vigorously. The interests of the members of the Class and Subclass

will be fairly and adequately protected by Plaintiff and his counsel.

       18.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of the members of the Class and Subclass. Individual members of the

Class and Subclass may lack the resources to undergo the burden and expense of individual

prosecution of the complex and extensive litigation necessary to establish Defendant’s liability.

Individualized litigation increases the delay and expense to all parties and multiplies the burden

on the judicial system presented by the complex legal and factual issues of this case. Individualized

litigation also presents a potential for inconsistent or contradictory judgments. In contrast, the

class action device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class and Subclass treatment of the liability issues will ensure that all claims

and claimants are before this Court for consistent adjudication of the liability issues.

                                             PARTIES

       19.     Plaintiff is, and at all times alleged herein was, a natural person and citizen of

Providence, Rhode Island. During the relevant time period, including the two years preceding the

filing of this action, Plaintiff purchased the “Golf Channel,” a subscription-based video product or

service broadcast via cable television, from Defendant.

       20.     Defendant is a Delaware corporation with its principal place of business in New

York, New York. Defendant does business throughout Rhode Island and across the United States.

Defendant is a mass media and entertainment conglomerate and owner of the Golf Channel.

                            VIDEO PRIVACY PROTECTION ACT

       21.     In 1988, leading up to the VPPA’s enactment, members of the United States Senate

warned that “[e]very day Americans are forced to provide to businesses and others personal

information without having any control over where that information goes.” Id. Senators at the

time were particularly troubled by disclosures of records that reveal consumers’ purchases and

rentals of videos and other audiovisual materials. As Senator Patrick Leahy and the late Senator

                                            -5-
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 6 of 23 PageID #: 6




Paul Simon recognized, records of this nature offer “a window into our loves, likes, and dislikes,”

such that “the trail of information generated by every transaction that is now recorded and stored

in sophisticated record-keeping systems is a new, more subtle and pervasive form of surveillance.”

S. Rep. No. 100-599 at 7-8 (1988) (statements of Sens. Simon and Leahy, respectively).

       22.        In proposing the Video and Library Privacy Protection Act (later codified as the

VPPA), Senator Leahy stated that “[i]n practical terms our right to privacy protects the choice of

movies that we watch with our family in our own homes. And it protects the selection of books

that we choose to read.” 134 Cong. Rec. S5399 (May 10, 1988). Thus, the personal nature of such

information, and the need to protect it from disclosure, is the raison d’être of the statute: “These

activities are at the core of any definition of personhood. They reveal our likes and dislikes, our

interests and our whims. They say a great deal about our dreams and ambitions, our fears and our

hopes. They reflect our individuality, and they describe us as people.” Id.

       23.        While these statements rang true in 1988 when the act was passed, the importance

of legislation like the VPPA in the modern era of data mining is more pronounced than ever before.

During a recent Senate Judiciary Committee meeting, “The Video Privacy Protection Act:

Protecting Viewer Privacy in the 21st Century,” Senator Leahy emphasized the point by stating:

“While it is true that technology has changed over the years, we must stay faithful to our

fundamental right to privacy and freedom. Today, social networking, video streaming, the ‘cloud,’

mobile apps and other new technologies have revolutionized the availability of Americans’

information.” 1

       24.        One former senator may have summarized it best: “If someone wants to share what

they watch, I want them to be able to do so . . . But I want to make sure that consumers have the




1
        The Video Privacy Protection Act: Protecting Viewer Privacy in the 21st Century, Senate
Judiciary Committee Subcommittee on Privacy, Technology and the Law, http://www.judiciary.
senate.gov/meetings/the-video-privacy-protection-act-protecting-viewer-privacy-in-the-
21stcentury.


                                            -6-
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 7 of 23 PageID #: 7




right to easily control who finds out what they watch—and who doesn’t. The Video Privacy

Protection Act guarantees them that right.” 2

          25.      In this case, however, Defendant chose to deprive Plaintiff and the unnamed Class

members of that right by systematically disclosing their Personal Viewing Information to various

third parties, without providing notice to (let alone obtaining consent from) anyone, as explained

in detail below.

    RHODE ISLAND’S VIDEO, AUDIO, AND PUBLICATION RENTALS PRIVAY ACT

          26.      Recognizing the need to further protects its citizens’ privacy rights, Rhode Island’s

legislature enacted the RIVRPA “to prohibit[] the revealing of records relating to the rental of

video or audio tapes or publications.” Explanation By The Legislative Council, attached as

Exhibit B.

          27.      Subsection (a) of the RIVRPA states:

                   It shall be unlawful for any person to reveal, transmit, publish, or
                   disseminate in any manner, any records which would identify the
                   names and addresses of individuals, with the titles or nature of
                   video films, records, cassettes, or the like, which they purchased,
                   leased, rented, or borrowed, from libraries, book stores, video
                   stores, or record and cassette shops or any retailer or distributor of
                   those products, whether or not the identities and listings are kept in
                   a remote computing service or electronic storage or the disclosure
                   is made through or by a remote computing service.
R.I. Gen. Laws § 11-18-32(a).

                                        BACKGROUND FACTS

     I.         Consumers’ Personal Information Has Real Market Value

          28.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting




2
        Chairman Franken Holds Hearing on Updated Video Privacy Law for 21st Century,
frank.senate.gov (Jan. 31, 2012).


                                              -7-
                                    CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 8 of 23 PageID #: 8




and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .

[and] individuals are concerned about being defined by the existing data on themselves.” 3

       29.     More than a decade later, Commissioner Swindle’s comments ring truer than ever,

as consumer data feeds an information marketplace that supports a $26 billion dollar per year

online advertising industry in the United States. 4

       30.     The FTC has also recognized that consumer data possesses inherent monetary value

within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the data
               set, the greater potential for analysis – and profit. 5
       31.     In fact, an entire industry exists while companies known as data aggregators

purchase, trade, and collect massive databases of information about consumers. Data aggregators

then profit by selling this “extraordinarily intrusive” information in an open and largely

unregulated market. 6
       32.     The scope of data aggregators’ knowledge about consumers is immense: “If you

are an American adult, the odds are that [they] know[] things like your age, race, sex, weight,




3
        FCC, The Information Marketplace (Mar. 13, 2001), at 8-11, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf.
4
        See Web’s Hot New Commodity: Privacy, Wall Street Journal (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274.html (last
visited May 13, 2019).
5
        Statement of FTC Cmr. Harbour (Dec. 7, 2009), at 2, available at
https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-exploring-
privacy-roundtable/091207privacyroundtable.pdf.
6
        See M. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31, 2012),
http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/ (last visited
May 13, 2019).


                                           -8-
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 9 of 23 PageID #: 9




height, marital status, education level, politics, buying habits, household health worries, vacation

dreams—and on and on.” 7

       33.     Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers that

are now available.” 8

       34.     Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-Partisan Privacy Caucus sent

a letter to nine major data brokerage companies seeking information on how those companies

collect, store, and sell their massive collections of consumer data, stating in pertinent part:

               By combining data from numerous offline and online sources, data
               brokers have developed hidden dossiers on every U.S. consumer.
               This large[-]scale aggregation of the personal information of
               hundreds of millions of American citizens raises a number of serious
               privacy concerns. 9
       35.     Data aggregation is especially troublesome when consumer information is sold to

direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail advertisers

often use consumer information to lure unsuspecting consumers into various scams, 10 including
fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like Defendant share

information with data aggregators, data cooperatives, and direct-mail advertisers, they contribute

to the “[v]ast databases of names and personal information” that are often “sold to thieves by large

7
       N. Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-
of- consumer-database-marketing.html (last visited May 13, 2019).
8
        Letter from Sen. J. Rockefeller IV, Sen. Cmtee. on Commerce, Science, and
Transportation, to S. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012) available at
http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-4157-a97b-
a658c3c3061c.
9
        See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Sen. Markey (July 24, 2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information.
10
        See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-
prize-scams (last visited May 13, 2019).


                                           -9-
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 10 of 23 PageID #: 10




 publicly traded companies,” which “put[s] almost anyone within the reach of fraudulent

 telemarketers” and other criminals. 11

            36.     Disclosures like Defendant’s are particularly dangerous to the elderly. “Older

 Americans are perfect telemarketing customers, analysts say, because they are often at home, rely

 on delivery services, and are lonely for the companionship that telephone callers provide.” 12 The

 FTC notes that “[t]she elderly often are the deliberate targets of fraudulent telemarketers who take

 advantage of the fact that many older people have cash reserves or other assets to spend on

 seemingly attractive offers.” 13

            37.     Indeed, an entire black market exists while the personal information of vulnerable

 elderly Americans is exchanged. Thus, information disclosures like Defendant’s are particularly

 troublesome because of their cascading nature: “Once marked as receptive to [a specific] type of

 spam, a consumer is often bombarded with similar fraudulent offers from a host of scam artists.”14
            38.     Defendant is not alone in violating its customers’ statutory rights and jeopardizing

 their well-being in exchange for increased revenue: disclosing customer and subscriber

 information to data aggregators, data appenders, data cooperatives, direct marketers, and other

 third parties is a widespread practice in publishing industries. Unfortunately for consumers,

 however, this growth has come at the expense of their most basic privacy rights.

      II.         Consumers Place Monetary Value on their Privacy and Consider Privacy
                  Practices When Making Purchases




 11
        C. Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times (May 20, 2007),
 available at http://www.nytimes.com/2007/05/20/business/20tele.html (last visited May 13,
 2019).
 12
            Id.
 13
         Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August
 10,      2000)      (prepared        statement     of      the      FTC),      available      at
 https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
 trade-commission-fraud-against-seniors/agingtestimony.pdf.
 14
            Id.

                                              - 10 -
                                     CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 11 of 23 PageID #: 11




        39.       As the data aggregation and cooperative industry has grown, so too have consumer

 concerns regarding their personal information.

        40.       A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc. showed

 that 89 percent of consumers polled avoid doing business with companies who they believe do not

 protect their privacy online. 15 As a result, 81 percent of smartphone users polled said that they

 avoid using smartphone apps that they don’t believe protect their privacy online. 16

        41.       Thus, as consumer privacy concerns grow, consumers are increasingly

 incorporating privacy concerns and values into their purchasing decisions and companies viewed

 as having weaker privacy protections are forced to offer greater value elsewhere (through better

 quality and/or lower prices) than their privacy- protective competitors.

        42.       In fact, consumers’ personal information has become such a valuable commodity

 that companies are beginning to offer individuals the opportunity to sell their personal information

 themselves. 17
        43.       These companies’ business models capitalize on a fundamental tenet underlying

 the personal information marketplace: consumers recognize the economic value of their private

 data. Research shows that consumers are willing to pay a premium to purchase services from

 companies that adhere to more stringent policies of protecting their personal data. 18




 15
          See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
 http://www.theagitator.net/wp-content/uploads/012714_ConsumerConfidenceReport_US1.pdf
 (last visited May 13, 2019).
 16
        Id.
 17
        See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data,
 N.Y. Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-
 ups-aim-to-help-users-put-a-price-on-their-personal-data.html (last visited May 13, 2019).
 18
        See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
 Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
 Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012), available
 at      https://www.enisa.europa.eu/activities/identity-and-trust/library/deliverables/monetising-
 privacy (last visited May 13, 2019).


                                           - 11 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 12 of 23 PageID #: 12




             44.      Thus, in today’s digital economy, individuals and businesses alike place a real,

 quantifiable value on consumer data and corresponding privacy rights. 19 As such, while a business

 offers customers a service that includes statutorily guaranteed privacy protections, yet fails to

 honor these guarantees, the customer receives a service of less value than the service paid for.

      III.         Defendant Unlawfully Sells, Rents, Transmits, And Otherwise Discloses Its
                   Customers’ Personal Viewing Information
             45.      Defendant maintains a vast digital database comprised of its customers’ Personal

 Viewing Information, including the names and addresses of each customer and information

 reflecting the titles of all video and other audio-visual products that each of its customers have

 purchased.

             46.      During the time period relevant to this action, Defendant has monetized this

 database by renting, selling, or otherwise disclosing its customers’ Personal Viewing Information

 to data aggregators, data miners, data brokers, data appenders, and other third parties.

             47.      These factual allegations are corroborated by publicly available evidence. For

 instance, as shown in the screenshot below, the Personal Viewing Information of 13,089,254

 American consumers who purchased Defendant’s video products is offered for sale on the website

 of NextMark, Inc. (“NextMark”) – one of many traffickers of this type of Personal Viewing

 Information – at a base price of “$85.00/M [per thousand records]” (8.5 cents each):




 19
          See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation
 (Oct.                 2003)             at              2,               available          at
 http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
 visited May 13, 2019) (“It is obvious that people value online privacy.”).

                                               - 12 -
                                      CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 13 of 23 PageID #: 13




 See Exhibit A hereto.

        48.    The “Golf Cable Subscribers Mailing List” list offered for sale by NextMark,

 shown in the screenshot above, contains Personal Viewing Information for each of the 13,089,254

 American consumers whose information appears on the list, including each person’s name, postal

                                         - 13 -
                                CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 14 of 23 PageID #: 14




 address, telephone number, gender, age, income, whether they have children, and their homeowner

 status, as well as the title of the video service/product they purchased.

           49.   As a result of Defendant’s data compiling and sharing practices, companies have

 obtained and continue to obtain the Personal Viewing Information of Defendant’s customers,

 together with additional sensitive personal information that has been appended thereto by data

 appenders and others.

           50.   Plaintiff is informed and believes, and thereupon alleges, that numerous of the third

 parties to whom Defendant has transmitted and/or otherwise disclosed its customers’ Personal

 Viewing Information, either directly or indirectly through an intermediary or intermediaries, have

 in turn sold, rented, transmitted, or otherwise disclosed that Personal Viewing Information

 (together with other sensitive personal demographic and lifestyle information appended thereto by

 data appenders and other entities) to other third parties, including other data brokers, data miners,

 data appenders, and marketing companies.

           51.   Defendant’s disclosures of Personal Viewing Information have put its customers at

 risk of serious harm from scammers. For example, as a result of Defendant’s disclosures of

 Personal Viewing Information, any person or entity could obtain a list with the names, addresses,

 and telephone numbers of all women over the age of 50 who reside in New York, earn an income

 of over $80,000, own their home free and clear, and have purchased the Golf Channel from

 Defendant. Such a list is available for sale for approximately $120.00 per thousand customers

 listed.

           52.   Defendant does not seek its customers’ prior written consent to the disclosure of

 their Personal Viewing Information (in writing or otherwise) and its customers remain unaware

 that their Personal Viewing Information and other sensitive data is being sold, rented and

 exchanged on the open market.




                                           - 14 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 15 of 23 PageID #: 15




        53.     By disclosing its customers’ names, addresses, and detailed video purchase

 information – which can collectively “reveal intimate facts about our lives” 20 – Defendant has

 intentionally and knowingly disclosed its customers’ Personal Viewing Information to third parties

 without their informed written consent, in direct violation of the VPPA.

                                  PLAINTIFF’S EXPERIENCE

        54.     Plaintiff Michael E. Hogan has, during the past 24 months, purchased a

 subscription-based video good or service broadcast via cable television, i.e., the “Golf Channel,”

 from Defendant.

        55.     Prior to and at the time he purchased this subscription-based video good or service

 broadcast via cable television from Defendant, Defendant did not notify Plaintiff that it would

 disclose the Personal Viewing Information of its customers generally or of Plaintiff in particular,

 and Plaintiff has never consented, agreed, authorized, or otherwise permitted Defendant to disclose

 his Personal Viewing Information to third parties. Plaintiff has never been provided any written

 notice that Defendant sells, rents, licenses, exchanges, or otherwise discloses its customers’

 Personal Viewing Information, or any means of opting out of such disclosures of his Personal

 Viewing Information.

        56.     Defendant nonetheless sold, rented, transmitted and/or otherwise disclosed, either

 directly or through an intermediary or intermediaries, Plaintiff’s Personal Viewing Information –

 including, inter alia, Plaintiff’s name, postal address, telephone number, gender, age, income,

 whether he has children, and his homeowner status, as well as the title of the video service/product

 Plaintiff purchased – to data miners, data appenders, data aggregators, marketing companies,

 and/or other third parties, including without limitation NextMark, during the relevant time period.

        57.     Plaintiff is informed and believes, and thereupon alleges, that third parties to whom

 Defendant transmitted and/or otherwise disclosed his Personal Viewing Information, including

 without limitation NextMark, have in turn sold, rented, transmitted, and otherwise disclosed his

 20
         California’s Reader Privacy Act Signed into Law, EFF                    (Oct.   3,   2011),
 https://www.eff.org/press/archives/2011/10/03 (last visited May 14, 2019).

                                           - 15 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 16 of 23 PageID #: 16




 Personal Viewing Information (together with other sensitive personal demographic and lifestyle

 information appended thereto by data appenders and other entities) to other third parties, including

 but not limited to other data brokers, data miners, data appenders, and marketing companies.

        58.      As a result of Defendant’s sales, rentals, transmissions, and/or other disclosures of

 Plaintiff’s Personal Viewing Information to third parties, Plaintiff now receives junk mail from

 various companies and other organizations that do not offer products or services through the mail.

 These unwarranted and harassing junk mailings, which are attributable to Defendant’s

 unauthorized sale, rental, and/or other disclosure of his Personal Viewing Information, have

 wasted Plaintiff’s time, money, and resources.

        59.      Because Plaintiff is entitled by law to privacy in his Personal Viewing Information,

 and paid money for the videos he purchased from Defendant, Defendant’s disclosure of his

 Personal Viewing Information deprived Plaintiff of the full set of benefits to which he was entitled

 as a part of his purchases, thereby causing him economic harm. Accordingly, what Plaintiff

 received (videos without statutory privacy protections) was less valuable than what he paid for

 (videos with statutory privacy protections), and he would not have been willing to pay as much, if

 at all, for the videos he purchased from Defendant had he known that Defendant would disclose

 his Personal Viewing Information. Plaintiff did not discover that Defendant sold, rented,

 transmitted, and/or otherwise disclosed his Personal Viewing Information until August 2020.

                                             COUNT I
                          VIOLATION OF THE VPPA (18 U.S.C. § 2710)
                               (Brought by Plaintiff Individually and
                             on Behalf of the Class Against Defendant)
        60.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

 forth herein.

        61.      Defendant is a “video tape service provider as defined by the VPPA because it

 “engage[s] in the business, in or affecting interstate or foreign commerce, of rental, sale, or

 delivery or prerecorded video cassette tapes or similar audio visual materials,” 18 U.S.C. §

 2710(a)(4), inasmuch as it sells and delivers prerecorded subscription-based video goods or


                                            - 16 -
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 17 of 23 PageID #: 17




 services broadcast via cable television (i.e., “similar audio visual materials” under the VPPA’s

 definition), to consumers across the United States.

        62.     The subscription-based video good or service broadcast via cable television that

 was sold by Defendant and purchased by Plaintiff and the Class members – i.e., the “Golf Channel”

 – constitutes an “audio visual material” that is “similar” to a “prerecorded video cassette tape”

 within the meaning of 18 U.S.C. § 2710(a)(4).

        63.     Plaintiff is a “consumer” as defined by the VPPA because he “purchase[d] . . .

 goods” or “services,” i.e., prerecorded subscription-based video goods or services broadcast via

 cable television, “from [Defendant,] a video tape service provider,” 18 U.S.C. § 2710(a)(1), during

 the 24-month period preceding the filing of this action.

        64.     At various times relevant to this action, including subsequent to Plaintiff’s purchase

 of subscription-based video goods or services broadcast via cable television (i.e., the “Golf

 Channel”) from Defendant within the preceding 24-month period, Defendant disclosed Plaintiff’s

 Personal Viewing Information, including Plaintiff’s name, postal address, telephone number,

 gender, age, income, whether he has children, and his homeowner status, as well as the title of the

 video service/product Plaintiff purchased, to various third parties, including data aggregators, data

 appenders, and marketing companies, including without limitation NextMark.

        65.     Defendant’s disclosures of Plaintiff’s Personal Viewing Information to third

 parties, including without limitation to NextMark, constituted “knowing[] disclosures” of

 “personal identifiable information concerning [Plaintiff]” to a person as proscribed by the VPPA.

 18 U.S.C. § 2710(b)(1).

        66.     Plaintiff and the members of the Class never consented, in writing or otherwise,

 expressly or otherwise, to Defendant disclosing their Personal Viewing Information to anyone.

 Worse yet, Plaintiff and the members of the Class did not even receive notice before Defendant

 disclosed their Personal Viewing Information to third parties.

        67.     Defendant’s disclosures of Plaintiff’s and the Class’s Personal Viewing

 Information were not made pursuant to lawful compulsion. Nor were Defendant’s disclosures

                                           - 17 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 18 of 23 PageID #: 18




 made in the “ordinary course of business” as the term is defined by the VPPA. In particular,

 Defendant’s disclosures were not necessary for “debt collection activities, order fulfillment,

 request processing, [or] the transfer of ownership.” 18 U.S.C. § 2710(a)(2).

        68.     Defendant’s disclosures of Plaintiff’s and the Class’s Personal Viewing

 Information were made to various third parties – including, but not limited to, data aggregators,

 data appenders, data cooperatives, direct-mail advertisers, marketers, other third parties, and

 anyone else willing to pay for it – in order to increase Defendant’s corporate revenues.

        69.     Plaintiff is informed and believe that third-party recipients of his Personal Viewing

 Information, which was disclosed to them by Defendant, thereafter appended to Plaintiff’s

 Personal Viewing Information additional categories of sensitive information from their own

 databases and re-disclosed this “enhanced” Personal Viewing Information to other third parties,

 including on behalf of Defendant. Because the lists of Personal Viewing Information disclosed by

 Defendant and redisclosed by other downstream entities on its behalf included additional

 information appended by data aggregators and appenders, these “enhanced” lists of Personal

 Viewing Information were more valuable, and Defendant and the other third-party traffickers of

 such data were able to increase their profits gained from the rentals and/or exchanges of such lists,

 including those containing Plaintiff’s and the Class’s Personal Viewing Information.

        70.     By disclosing Plaintiff’s and the Class’s Personal Viewing Information, Defendant

 violated Plaintiff’s and the unnamed Class members’ statutorily protected right to privacy in their

 video-watching habits. See 18 U.S.C. § 2710(c).

        71.     Defendant’s disclosures of Plaintiff’s Personal Viewing Information to third parties

 has also caused an influx of third-party print advertisements and e-mail spam to his postal mailbox

 and e-mail inbox.

        72.     Additionally, because Plaintiff and the members of the Class paid Defendant for

 the videos they purchased from Defendant, and because Defendant was obligated to comply with

 the VPPA, Defendant’s unlawful disclosure of Plaintiff’s and the other Class members’ Personal

 Viewing Information deprived Plaintiff and the Class members of the full value of their paid-for

                                           - 18 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 19 of 23 PageID #: 19




 videos. Because Plaintiff and the other Class members ascribe monetary value to the privacy of

 their Personal Viewing Information, Defendant’s unlawful sales, rentals, transmissions, and/or

 other disclosures of their Personal Viewing Information caused them to receive less value than

 they paid for, thereby causing them economic harm. Likewise, because Plaintiff and the other

 Class members ascribe monetary value to the privacy of their Personal Viewing Information, a

 purchase of videos from Defendant that includes privacy protections for their Personal Viewing

 Information is more valuable than one that does not. Accordingly, had Plaintiff been adequately

 informed of Defendant’s disclosure practices, he would not have been willing to purchase the

 videos that he bought from Defendant at the prices charged, if at all. Thus, Defendant’s unlawful

 disclosures caused Plaintiff economic harm.

        73.      As a result of Defendant’s unlawful disclosures of their Personal Viewing

 Information, Plaintiff and the members of the Class have suffered privacy and economic injuries.

 On behalf of himself and the Class, Plaintiff seeks: (1) an injunction requiring Defendant to obtain

 consent from its customers prior to disclosing their Personal Viewing Information as required by

 the VPPA, 18 U.S.C. § 2710(c)(2)(D); (2) $2,500.00 per violation of the VPPA to Plaintiff and

 Class members, and punitive damages in an amount to be determined at trial, id. § 2710(c)(2)(A)-

 (B); and (3) costs and reasonable attorneys’ fees pursuant to the VPPA, id. § 2710(c)(2)(C).

                                         COUNT II
                   VIOLATION OF THE RIVRPA (R.I. Gen. Laws § 11-18-32)
                           (Brought by Plaintiff Individually and
                        on Behalf of the Subclass Against Defendant)
        74.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

 forth herein.

        75.      As a video service provider that sells and delivers prerecorded subscription-based

 video goods or services broadcast via cable television, Defendant is a retailer or distributor of

 video films. See R.I. Gen. Laws § 11-18-32(a).

        76.      By purchasing a subscription to Golf Channel, Plaintiff purchased a video film from

 Defendant. See R.I. Gen. Laws § 11-18-32(a).


                                            - 19 -
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 20 of 23 PageID #: 20




        77.     At various times relevant to this action, including subsequent to Plaintiff’s purchase

 of subscription-based video goods or services broadcast via cable television (i.e., the “Golf

 Channel”) from Defendant within the preceding 24-month period, Defendant disclosed Plaintiff’s

 Personal Viewing Information, including Plaintiff’s name, postal address, telephone number,

 gender, age, income, whether he has children, and his homeowner status, as well as the title of the

 video service/product Plaintiff purchased, to various third parties, including data aggregators, data

 appenders, and marketing companies, including without limitation NextMark.

        78.     By disclosing its subscriber lists, Defendant disclosed to persons other than Plaintiff

 records which would identify her name and address with the title of the video films he purchased.

 See R.I. Gen. Laws § 11-18-32(a).

        79.     Plaintiff and the members of the Subclass never consented to Defendant disclosing

 their Personal Reading Information to anyone.

        80.     Worse yet, Plaintiff and the members of the Subclass did not receive notice before

 Hearst disclosed their Personal Reading Information to third parties.

        81.     Defendant’s disclosures of Plaintiff’s and the Subclass’s Personal Viewing

 Information were not made pursuant to lawful compulsion. Nor were Defendant’s disclosures

 made to its employees in “business incident to the normal course of its work.”

        82.     Defendant’s disclosures of Plaintiff’s and the Subclass’s Personal Viewing

 Information were made to various third parties – including, but not limited to, data aggregators,

 data appenders, data cooperatives, direct-mail advertisers, marketers, other third parties, and

 anyone else willing to pay for it – in order to increase Defendant’s corporate revenues.

        83.     Plaintiff is informed and believe that third-party recipients of his Personal Viewing

 Information, which was disclosed to them by Defendant, thereafter appended to Plaintiff’s

 Personal Viewing Information additional categories of sensitive information from their own

 databases and re-disclosed this “enhanced” Personal Viewing Information to other third parties,

 including on behalf of Defendant. Because the lists of Personal Viewing Information disclosed by

 Defendant and redisclosed by other downstream entities on its behalf included additional

                                           - 20 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 21 of 23 PageID #: 21




 information appended by data aggregators and appenders, these “enhanced” lists of Personal

 Viewing Information were more valuable, and Defendant and the other third-party traffickers of

 such data were able to increase their profits gained from the rentals and/or exchanges of such lists,

 including those containing Plaintiff’s and the Subclass’s Personal Viewing Information

        84.     By disclosing Plaintiff’s Personal Reading Information, Defendant violated

 Plaintiff’s and the Subclass’s statutorily-protected right to privacy in their reading habits. See R.I.

 Gen. Laws § 11-18-32(a).

        85.     Additionally, because Plaintiff and the members of the Subclass paid for their

 subscriptions to Defendant’s video films, and Defendant was obligated to comply with the

 RIVRPA, Defendant’s unlawful disclosure of Plaintiff’s and the other Subclass members’ Personal

 Reading Information deprived Plaintiff and the Subclass members of the full value of their paid-

 for subscriptions. Because Plaintiff and the other Subclass members ascribe monetary value to the

 privacy of their Personal Reading Information, Defendant’s unlawful rental, exchange, and/or

 other disclosure of their Personal Reading Information caused them to receive less value than they

 paid for, thereby causing them economic harm.

        86.     Likewise, because Plaintiff and the other Subclass members ascribe monetary value

 to the privacy of their Personal Reading Information, a Golf Channel subscription that keeps their

 Personal Reading Information private is more valuable than one that does not.

        87.     Accordingly, had Plaintiff been adequately informed of Defendant’s disclosure

 practices, he would not have been willing to purchase his Golf Channel subscription at the price

 charged, if at all. Thus, Defendant’s unlawful disclosures caused Plaintiff economic harm.

        88.     Defendant’s disclosure of Plaintiff’s Personal Reading Information to third parties

 has also caused an influx of third party print advertisements.

        89.     As a result of Defendant’s unlawful disclosure of their Personal Reading

 Information, Plaintiff and the members of the Subclass have suffered privacy and economic

 injuries. On behalf of himself and the Subclass, Plaintiff seeks: (1) an injunction requiring

 Defendant to obtain consent from Rhode Island customers prior to the disclosure of their Personal

                                            - 21 -
                                   CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 22 of 23 PageID #: 22




 Reading Information as required by the RIVRPA; (2) actual damages or $250.00, whichever is

 greater, for each violation, per Class member pursuant to R.I. Gen. Laws § 11-18-32(d); and (3)

 costs and reasonable attorneys’ fees pursuant to R.I. Gen. Laws § 11-18-32(d).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Michael E. Hogan seeks a judgment against Defendant,

 individually and on behalf of all others similarly situated, as follows:

        A.      For an order certifying the Class and Subclass under Rule 23 of the Federal Rules

 of Civil Procedure and naming Plaintiff as representative of the Class and Subclass and Plaintiff’s

 attorneys as Class Counsel to represent the Class and Subclass;

        B.      For an order declaring that Defendant’s conduct as described herein violates the

 federal VPPA, 18 U.S.C. § 2710(c)(2)(D);

        C.      For an order declaring that Defendant’s conduct as described herein violates the

 RIVRPA, R.I. Gen. Laws § 11-18-32;

        D.      For an order finding in favor of Plaintiff and the Class and Subclass on all counts

 asserted herein;

        E.      For Defendant to pay $2,500.00 to Plaintiff and each Class member, as provided by

 the VPPA, 18 U.S.C. § 2710(c)(2)(A);

        F.      For Defendant to pay $250 to Plaintiff and each Subclass member, as provided by

 the RIVRPA, R.I. Gen. Laws § 11-18-32(d);

        G.      For punitive damages, as warranted, in an amount to be determined at trial;

        H.      For prejudgment interest on all amounts awarded;

        I.      For an order of restitution and all other forms of equitable monetary relief;

        J.      For injunctive relief as pleaded or as the Court may deem proper; and

        K.      For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

 expenses and costs of suit.




                                           - 22 -
                                  CLASS ACTION COMPLAINT
Case 1:20-cv-00376-WES-LDA Document 1 Filed 08/27/20 Page 23 of 23 PageID #: 23




                                 DEMAND FOR JURY TRIAL

        Plaintiff, on behalf of himself and the Class and Subclass, hereby demands a trial by jury

 pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.

 Dated: August 27, 2020                       Respectfully submitted,

                                              By: /s/ Stephen M. Prignano
                                                     Stephen M. Prignano


                                              McINTYRE TATE LLP
                                              STEPHEN M. PRIGNANO (3649)
                                              50 Park Row West, Suite 109
                                              Providence, Rhode Island 02903
                                              Telephone: (401) 351-7700
                                              Facsimile: (401) 331-6095
                                              E-Mail: sprignano@mcintyretate.com

                                              HEDIN HALL LLP
                                              FRANK S. HEDIN*
                                              1395 Brickell Ave, Suite 1140
                                              Miami, Florida 33131
                                              Telephone: (305) 357-2107
                                              Facsimile: (305) 200-8801
                                              E-Mail: fhedin@hedinhall.com

                                              HEDIN HALL LLP
                                              DAVID W. HALL*
                                              Four Embarcadero Center, Suite 1400
                                              San Francisco, California 94104
                                              Telephone: (415) 766-3534
                                              Facsimile: (415) 402-0058
                                              E-Mail: dhall@hedinhall.com

                                              BURSOR & FISHER, P.A.
                                              JOSEPH I. MARCHESE*
                                              PHILIP L. FRAIETTA*
                                              888 Seventh Avenue
                                              New York, New York 10019
                                              Telephone: (646) 837-7150
                                              Facsimile: (212) 989-9163
                                              E-Mail: jmarchese@bursor.com
                                                      pfraietta@bursor.com

                                              * Pro Hac Vice Application Forthcoming

                                              Counsel for Plaintiff and the Putative Class




                                          - 23 -
                                 CLASS ACTION COMPLAINT
